The task of congratulating the President on his 
election to guide this thirty-seventh session of 
the General Assembly and Mr. Perez deCuellar on 
his appointment as Secretary- General is for me a 
pleasant one. One is never at a loss for words 
when praising famous men. With his appointment as 
the fifth Secretary-General, Mr. Perez de Cuellar 
joins a procession of illustrious predecessors, 
each of whom has left a distinctive imprint on 
some page of international history. The first was 
Trygve Lie, a direct-speaking, if sometimes 
emotional, man, whose objective was, through his 
commitment to peace, to give credibility to the 
United Nations. The second was Dag Hammarslqold, 
a man who worked hard to build on the fundamental 
principles of the United Nations, a peace-maker 
who saw his position of Secretary-General as 
providing him with a mandate for seeking and 
restoring peace and who lived and died in that 
cause. The third was U Thant, a blunt, 
straightforward and outspoken individual, .a man 
of proven negotiating ability; the fourth was 
Kurt Waldheim, a professional and careful 
diplomat. We salute them all. The present 
Secretary- General joins this line of succession 
in the face of many problems and difficulties, 
which he has already identified as conflicts 
between national aims and Charter goals... resort 
to confrontation, violence and even war in 
pursuit of what are perceived as vital interests, 
claims or aspirations" . We are confident that 
with his characteristic caution, his mature 
intelligence and his wealth of diplomatic 
experience he too stands ready to inscribe his 
name on the roll of honor. I can assure him that 
my country, Botswana, will heed his appeal to all 
Governments for their conscious recommitment to 
the j purposes and principles of the Charter. We 
pledge our support for the continued search for 
solutions to the different problems facing the 
United Nations and the world.
334.	The role of the President of the General 
Assembly is no less challenging, onerous or 
noble. We are equally confident that Mr. Hollai 
will hold aloft the honor of his great country.
335.	We are not so presumptuous as to think we 
have the capacity or, indeed, the capability of 
commenting on every item on the agenda of the 
Assembly. We shall therefore confine our remarks 
to a few only.
336.	The scenario of international economic 
development co-operation remains bleak. There 
has been a further deterioration, especially 
since 1981, in the international economic 
environment. As we are all aware, the economic 
problems of developed countries are being 
transmitted to developing countries through a 
variety channels, and vice versa. The development 
crisis has deepened throughout the world, and the 
development process has come to a virtual 
standstill in many countries. The dynamism of 
international trade, particularly in products of 
special importance to developing countries, is 
no longer assured as a mechanism for growth. The 
shrinkage in the real flow of external resources 
and development assistance has considerably 
jeopardized the growth prospects and 
opportunities in many developing countries. The 
spirit of international co-operation has suffered 
greatly. 
337.	In these circumstances, the current world 
economic crisis can no longer be considered as 
merely as another phenomenon of poor growth 
figures. Nor can it be considered in complete 
isolation from the interests of developing 
countries. Recent experience has amply 
demonstrated that the worsening world economic 
conditions are of a structural, not a cyclical, 
nature. The establishment of a new international 
economic order could have greatly facilitated the 
structural adjustment and strengthened the 
possibility for economic revival and prosperity 
of the world as a whole, including the developed 
countries. However, short- tern. Interests 
carried the day, and we have missed many 
opportunities to facilitate structural 
adjustments and give impetus to economic growth.
338.	Commodity issues have emerged as major 
trade problems for many developing countries. The 
recent slump in commodity prices, together with 
the rising tide of protectionism, has led to 
reduced export j proceeds, increased external 
indebtedness and a j worsened balance of payments 
in many developing j countries. My own country, 
Botswana, is in no different position. The 
instability in commodity trade might have been 
minimized, even curbed, had there been a fully 
operational integrated program for commodities. 
The convening of the sixth session of UNCTAD, in 
June 1983 in Belgrade, offers yet another 
opportunity to act on these issues, which should 
not be missed this time
339.	In spite of the worsening world economic 
conditions, the international community has 
succeeded in achieving some successes since 1981. 
The Agreement Establishing the Common Fund for 
Commodities and the Substantial New Programme of 
Action for the 1980s for the Least Developed 
Countries" adopted at the Paris Conference are 
two such achievements.if these are to be 
translated into action, there is much the 
international community should undertake in order 
to avoid talking about the same issues all over 
again at UNCTAD.
340.	It is equally necessary to remove the 
considerable uncertainties which currently 
prevail in the international financial system. 
Recent developments have caused concern regarding 
the capability of the international financial 
system to deal with the effects of the 
unfavorable .economic environment.
341.	We must persist in carrying through 
global negotiations on international financial 
issues which restore balance to the system which 
affects us all.
342.	Internal upheavals as well as wars born 
of external aggression are a common phenomenon in 
different parts of the world. The irony of the 
matter is that in many of these situations it is 
easy to identify the involvement of those Powers 
to which the custodianship of peace and security 
has been permanently entrusted by us all. As a 
result, the principal organs of the United 
Nations can only chum out innocuous resolutions 
expressing their grave concern at such 
interventions and calling for the withdrawal of 
foreign troops, often without naming them. Such 
resolutions are quite often frustrated by the 
non-compliance of the States concerned. The 
United Nations has thus become a place for the 
expression of indignation and the trading of 
recriminations. We have been guilty of 
diminishing its capacity to deal effectively with 
issues affecting peace. We ourselves are weakened 
thereby, as there is no other instrument to which 
we can turn for the solution of international 
problems. My delegation therefore supports the 
Secretary-General in his call to all Governments 
to recommit themselves consciously to the Charter.
343.	Mr. Fayez Sayegh, a Palestinian scholar, 
says in his book "The crux of the Palestinian 
problem is the fate of a people and its homeland. 
It is the piecemeal conquest and continued 
seizure of the entire country by military force. 
It is the forcible dispossession and displacement 
of the bulk of the indigenous population and the 
subjugation of the rest".
344.	In its resolution 521 (1982) of 19 
September the Security Council unanimously 
condemned the massacre of Palestinian civilians 
in their refugee camps. The stench of death 
continues to hang like early morning mist over 
west Beirut and the grief of those brutally 
treated people is immeasurable. Nations severally 
have condemned this criminal act perpetrated 
against an unsuspecting and defenseless people. 
Many searching and pertinent questions are being 
asked. Was it not enough to have made them the 
refugees they were and to have thus condemned 
them to live in squalor and misery? Why murder 
them? Had they not suffered sufficient 
humiliation when their leadership was dispersed 
throughout the length and breadth of the Arab 
world? Why massacre them? Protestations of 
innocence should neither supplant nor be a 
substitute for response to the need to establish 
the circumstances and the enormity of the crime. 
For that reason, my country welcomes the decision 
to hold an independent and impartial 
investigation. This heinous crime will remain a 
dark eventin the life of nations, its 
perpetrators and their collaborators eternal 
villains. History has not always been benevolent 
and charitable to Israel, yet the continued 
occupation of Arab lands by military force 
provides no justifiable compensation. "The crux 
of the Palestinian problem", says Mr. Sayegh, "is 
the fate of a people and its homeland".
45. As long as nations in the area deny one 
another the right to exist as sovereign and 
independent entities within clearly defined and 
secure borders, peace in the Middle East will 
remain elusive and unattainable.
346.	We implore the United States, from the 
vantage point of its special relationship with 
Israel, and the League of Arab States to 
reconcile their peace proposals and to intensify 
their search for a solution acceptable to all 
parties.
347.	The situation in Afghanistan continues to 
defy solution. Foreign troops have not yet been 
withdrawn and the refugee population in Iran and 
Pakistan has reached the 3.5 million mark. 
Efforts to bring the parties to the negotiating 
table have hitherto been of no avail. The 
intractable nature of the situation typifies the 
impotence of the United Nations in the face of 
super-Power Involvement. It is in such 
circumstances that the words of the 
Secretary-General stand out in sharp relief, to 
be quoted and quoted yet again—a recommitment of 
Governments to the Charter.
348.	We appeal to the parties involved to 
engage in negotiations designed to secure the 
withdrawal of foreign forces, the elimination of 
external interference in the internal affairs of 
Afghanistan and the facilitation of the return of 
the refugees.
349.	It is almost four years since the 
Kampuchean People's Revolutionary Council 
supplanted the Pol Pot regime. Attempts to reach 
a political solution by way of negotiations among 
the parties concerned have been frustrated by 
boycotts. The end to three decades of war in 
Indo-China is not in sight and regional 
insecurity has become a matter of serious concern 
for South-East Asian nations.
350.	The complete withdrawal of all foreign 
troops, the cessation of external interference 
and the unimpeded exercise by the people of its 
right to elect a Government of its choice is what 
we desire for Kampuchea. This is our litany.
351.	Korea remains a divided country. The 
North- South dialogue, acclaimed by .many nations 
as a concrete manifestation of the determination 
of the Korean people to reunify their divided 
peninsula, has been suspended since 1973. 
Proposals by one side are relentlessly spumed by 
the other side. Notwithstanding this regrettable 
circumstance, Botswana persists in its view that 
the reunification of Korea is a matter to be 
decided by the Koreans themselves in direct 
ipter-Korean negotiations. It remains for the 
United Nations to continue to encourage the 
resumption of those talks without pre-conditions 
or external interference.
352.	Similarly, we support the continuation of 
the intercommunal talks in Cyprus. We believe 
that their efficacy could be enhanced by the 
speedy withdrawal of foreign troops from the 
island.
353.	333. The position of my country regarding 
the Falklands crisis has already been made dear. 
It does no harm to reiterate it here. Botswana 
does not accept the use of armed intervention to 
enforce territorial claims. Our condemnation of 
such action by Argentina was therefore without 
prejudice to the merits or otherwise of its 
claim. We do not regard the Falklands as an 
integral part of Britain, some 8,000 miles away. 
Such a concept belongs to the imperialism of 
bygone centuries. Our view is that the Falklands 
is a colony of Britain. The Falklanders, like all 
colonized peoples, have the right to 
self-determination without external pressure or 
intimidation. We resent and resist the change of 
one colonialism for another in Africa. We 
maintain the same principle in the United Nations.
354.	A year ago the General Assembly met in an 
emergency special session to discuss the question 
of Namibia. Volumes of words were spoken on that 
occasion, as they have been spoken since the 
international challenge to South Africa's 
occupation of the Territory of South West Africa 
in 1946. The general  Assembly was reminded then 
that the United Nations plan for Namibia 
remained, after three years, a pious declaration 
of intent, because nothing had come of it. Ft 
must be admitted that there has now been some 
audible shuffling of feet by the contact group 
and the South African representatives, but there 
has been no appreciable move forward or dramatic 
change in the situation; no peace in Namibia. We 
submit that the validity of the vaunted 
"significant progress" made in the negotiations 
relating to the constitutional principles and the 
preparedness of South Africa to move 
expeditiously to resolve the question of the 
composition and deployment of the United Nations 
Transition Assistance Group is being somewhat 
neutralized and rendered ineffectual b the 
unfortunate linkage of the withdrawal of South 
African forces from Namibia and the progress of 
that Territory to independence with the 
withdrawal of Cuban forces from Angola, in the 
name of regional security. We consider this 
requirement strange, especially as it is the 
South African and not the Cuban forces which have 
been guilty of trans-border violations and have 
intensified their war of aggression against the 
People's Republic of Angola, even as the Namibian 
plan is being negotiated.
355.	Of equal concern to my delegation is a 
new plan whereby South Africa seeks to establish 
a so-called more effective interim Government, 
reported to be structured on ethnic lines, in 
Namibia. This plan, coupled with the possible use 
of Walvis Bay in a "manner prejudicial to the 
independence of Namibia ", in disregard of 
Security Council resolution 432 (1978), would not 
only delay progress towards an acceptable 
solution but might in fact frustrate all the 
efforts already made to resolve the problem. A 
genuine solution of the Namibian problem can be 
reached, and soon, if South Africa desists from 
its recurrent invention of extraneous excuses. 
After many years of war waged by South Africa: 
forces against the people of Namibia, it is not 
in their interest that a settlement be further 
delayed by being subordinated to or coupled with 
the withdrawal of foreign forces from a third 
country.
356.	My country, one of the front-line States 
bordering on Namibia, continues to call for the 
immediate implementation of Security Council 
resolution 435 (1978) as the generally accepted 
peaceful means of ensuring the attainment of 
independence by that United Nations Territory. 
Negotiations relating to outstanding issues 
relevant to that resolution have been 
successfully concluded. The process leading to 
the liberation of Namibia should be unhindered. 
My country looks forward with the most fervent 
hopes to seeing a liberated, free, independent 
and sovereign Namibia assume its rightful place 
in the Assembly at its thirty-eighth session.
357.	But the accession of Namibia to 
independence will not in itself bring peace to 
the southern African region as long as apartheid 
and racism continue to be the fundamental tenets 
of South Africa's philosophy of government. For 
300 years the South African white has asked 
himself these questions: Who are we? What is our 
destiny? What is our divine and appointed role in 
Africa? His answers to those questions are basic 
to the theory and practice of apartheid. His 
answers are formulated in such a manner as to 
perpetuate his image as the divine messenger to 
Africa, the torch- bearer of Christian truths and 
principles. He is in a class apart, the only 
citizen of South Africa. Thus, after 300 years, 
the black majority of the South African society 
remains aliens in their fatherland. The creation 
for them of crowded, over-grazed and generally 
denuded so-called homelands, the denial of equal 
economic opportunities and power sharing, the 
downgraded quality of their education, their 
restricted and controlled movement—these and the 
many other disabilities they are made to suffer 
have increased their frustration and anger and 
heightened their determination to secure an 
equitable deal for themselves by whatever means. 
This should be avoided, for if the manner of 
accession to independence by Namibia, whenever it 
comes, is to provide any lesson at all, it should 
be in the realization that resistance to orderly 
and timely change can serve only to condemn even 
the unborn of all races to future strife and 
suffering.
358.	South Africa is fully cognizant of the 
ghastliness of such an eventuality and is groping 
for a solution. Whilst we welcome the reformist 
initiatives of South Africa, we consider the 
so-called constitutional dispensation to be 
hollow. It is hollow because it denies the black 
majority South African citizenship and relegates 
them to Bantustans; it is hollow because it 
attempts to entice the Indian and Colored South 
Africans away from their traditional 
identification and solidarity with the other 
disadvantaged group, the black South Africans, 
without in any way enhancing their political 
integration within the South African society. A 
system founded on injustice is bound sooner or 
later to collapse.
359.	Drawing the Colored South Africans and 
South Africans of Indian extraction into the plan 
whilst excluding 70 per cent of the population 
will only increase the areas of polarization and 
their ramifications—whites versus non-whites, 
black South Africans versus Colored and Indian 
South Africans conservative Colored and Indians 
versus their progressive compatriots whom they 
will brand as renegades from the cause of genuine 
liberation.
360.	Moreover, it should be conceded that the 
avowed objective of converting urban South 
African Macks into rurai citizens elsewhere is 
not oniy retrograde but ill-considered and 
impossible of attainment. To succeed, any p!an 
or solution for the South African problem must 
take cognizance of these basic truths. Neither 
the mercenary invasion of Seychelles nor the 
sustained aggression against the People's 
Republic of Angola and the continued occupation 
of parts of its territory by South African troops 
neither the support given to the Uniao Nacional 
para a Independencia Total de Angola [LW/7/1] in 
Angola, the Mozambican National Resistance in 
Mozambique or the Lesotho Liberation Army in 
Lesotho nor that given to dissidents in Zambia 
and Zimbabwe, all instruments of the 
destabilization of neighbouring States will 
silence the call for change within South Africa.
361.	Our undying refrain is the continuing 
call urging South Africa to engage in meaningful 
dialogue with the recognized leaders of all the 
citizens of that country and to work out a 
solution acceptable to all.
362.	The relevant exhortation in the Lusaka 
Manifesto on Southern Africa is still as fresh 
and as valid today as when it was made some 13 
years ago:
"... we are demanding an opportunity for all the 
people of these States, working together as equal 
individual citizens, to work out for themselves 
the institutions and the system of government 
under which they will, by general consent, live 
together and work together to build a harmonious 
society."
